Citation Nr: 0731014	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
status post excision, left neck mass, residual scar.  

2.  Entitlement to service connection for status post 
excision, left neck mass, residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1979 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's request to 
reopen his claim for service connection for status post 
excision, left neck mass, residual scar on the grounds of no 
new and material evidence.  

In February 2007 the veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Jackson, Mississippi.  The transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  A February 1998 Board decision denied service connection 
for residuals of an excision of a neck mass, variously 
diagnosed as cystic hygroma and lipoma.  

2.  A December 2003 request to reopen the claim for service 
connection for status post excision, neck mass residuals, was 
denied in April 2004 on the grounds of no new and material 
evidence.  The RO notified the veteran of the determination 
and of his appellate rights but he did not appeal and the 
decision became final.

3.  A February 2005 request to reopen the claim for service 
connection for status post excision, neck mass residuals, was 
denied in May 2005 on the grounds of no new and material 
evidence.

4.  Lay evidence provided by the veteran after the April 2004 
rating decision constitutes new and material evidence. 


CONCLUSIONS OF LAW

1.  The February 1998 Board decision denying service 
connection for residuals of an excision of a neck mass, 
variously diagnosed as cystic hygroma and lipoma, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The April 2004 rating decision denying the veteran's 
request to reopen a previously denied service connection 
claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2007).

3.  New and material evidence sufficient to reopen a 
previously denied claim for service connection residuals of 
an excision of a neck mass, variously diagnosed as cystic 
hygroma and lipoma has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A residual left neck mass, with residual scar was 
incurred during active military service.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In February 1998 the Board issued a decision denying the 
veteran's appeal for entitlement to service connection for 
residuals of an excision of a neck mass, variously diagnosed 
as cystic hygroma and lipoma.  In that decision the Board 
denied service connection for residual scar because the scar 
was asymptomatic.  Although the February 1998 Board decision 
is final (38 C.F.R. § 20.1100), applicable law provides that 
a claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In December 2003 the veteran requested that his claim for 
residuals of a neck injury be reopened.  In a rating decision 
dated in April 2004 the RO denied the veteran's request to 
reopen his claim on the grounds of no new and material 
evidence.  A timely appeal from this determination was not 
made, and the April 2004 rating decision became final.  38 
C.F.R. § 3.104.

In correspondence received by the RO in February 2005 the 
veteran again requested that his claim for residuals of a 
neck injury be reopened.  Evidence submitted in support of 
this request included the report of x-rays of the cervical 
spine taken in October 2004.  The evidence also included a 
statement received by the RO in December 2005 (in which the 
veteran complained of pain and swelling in his scar), and the 
veteran's testimony at a February 2007 Board hearing, during 
which he reiterated his complaints of pain, swelling, and 
tenderness in his residual surgical scar.  

Although the x-ray evidence of a cervical disc disorder does 
not appear to be germane to the issue on appeal, the Board 
finds that the veteran's lay evidence with regard to current 
symptomatology is both new (since it was not of record at the 
time of the RO's April 2004 decision), and material, since it 
relates to facts necessary to substantiate his claim for 
service connection.  The veteran's claim for service 
connection for status post excision, left neck mass, residual 
scar, must therefore be reopened.

II.  Entitlement to service connection for status post 
excision, 
left neck mass, residual scar,

Having reopened the claim based on new and material evidence, 
the Board has jurisdiction to review the underlying service 
connection claim de novo, based on the whole record.  It 
concludes that the record presents evidence sufficient to 
grant service connection for status post excision, left neck 
mass, residual scar. 

The veteran seeks service connection for residual scar.  
Service medical records confirm that he underwent surgery 
during service for excision of a left neck mass.  
Compensation and pension examination done in April 1984 
confirmed that the veteran has a "10 centimeter linear scar 
left side neck secondary to 'swollen glands' or 'cyst' 
removal."  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The February 1998 Board decision denied service connection 
because the veteran's residual scar was then asymptomatic.  
However, documentary and testimonial evidence compiled since 
that time shows the scar to be symptomatic.  In his December 
2005 statement the veteran complained of "a lot of pain" in 
his neck.  He also complained that he had difficulty turning 
his neck, and added that his neck "stays [sore] a lot."  
During his February 2007 Board hearing he reiterated his 
complaints of pain and tenderness in the scar, and added that 
the scar often swells.  

The Board notes that the veteran is competent to testify as 
to his symptoms.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  
Moreover, the Board finds no reason to doubt the veracity of 
the veteran's assertions.  Id.  The Board finds the veteran's 
report of pain, swelling, tenderness, and stiffness in his 
residual scar to be credible.  Further, the record confirms 
incurrence during service of a residual scar on the left side 
of the neck, and in view of credible lay evidence of current 
symptomatology, service connection for status post excision, 
left neck mass, residual scar, is warranted.

As a final point, in this decision, the Board reopens the 
veteran's claim and grants service connection for status post 
excision, left neck mass, residual scar, which represents a 
complete grant of the benefit sought on appeal.  As such, no 
discussion of VA's duties to notify and assist is necessary.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for status post 
excision, left neck mass, residual scar, the petition to 
reopen that claim is granted.

Service connection for status post excision, left neck mass, 
residual scar, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


